Citation Nr: 1805615	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  10-10 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to seizures.

2.  Entitlement to a compensable rating until April 8, 2016 and a rating in excess of 10 percent thereafter for bilateral hearing loss, to include on an extraschedular basis.

3.  Entitlement to a rating in excess of 10 percent for tinnitus, to include on an extraschedular basis.

4.  Entitlement to a total disability rating due to individual unemployabity (TDIU) to include on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to September 1990 and from January 1991 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board of a May 2009 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Roanoke, Virginia RO.

The Board notes that the Veteran's representative in his August 2017 brief has repeatedly cited 38 C.F.R. 4.16(b) in relation to the Veteran's claims.  Thus, the Board finds that the issue of TDIU has been reasonably raised and included in the Veteran's appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

On August 9, 2013, the Board denied an increased rating for bilateral hearing loss and remanded the Veteran's claim for service connection for depression, to include as secondary to the service connected seizure disorder.  This decision to deny an increased rating for bilateral hearing loss was vacated following a January 23, 2014, Court of Appeals for Veterans Claims (Court) order and remanded to the Board for action consistent with the terms of joint motion.  This action was effectuated by an October 8, 2014, Board remand.  The Board remanded these issues again in October 2015 due to noncompliance with the prior remand directives.  

The issues of entitlement to service connection for depression, to include as secondary to seizures and entitlement to a total disability rating due to individual unemployability to include on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACTS

1.  From April 8, 2016, the Veteran's bilateral hearing loss has manifested by no more than Roman numeral IX in his right ear and Roman numeral II in his left ear and prior to April 8, 2016 no more than Roman numeral IX in the right ear and Roman numeral I in the left ear.

2.  The symptoms of the Veteran's bilateral hearing loss, including any combined effects resulting from his service-connected tinnitus, are contemplated by the scheduler rating criteria

3.  The symptoms of the Veteran's tinnitus, including any combined effects resulting from his service-connected bilateral hearing loss, are contemplated by the scheduler rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to April 8, 2016 and a rating in excess of 10 percent for bilateral hearing loss from April 8, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for a higher rating for bilateral hearing loss on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2017).

3.  The criteria for a higher rating for tinnitus on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2017); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2017).

	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  As described in the February 2016 Board decision, there is no evidence that additional records relevant to the Veteran's claims adjudicated have yet to be requested, or that additional examinations are in order.

In addition, pursuant to the Boards October 2015 Remand, the Veteran was provided a VA examination in April 2016 and the AOJ considered whether referral to the Director of Compensation Service for extraschedular consideration was warranted, to include on the basis of the collective impact of the Veteran's service-connected disabilities invoking the provisions of 38 C.F.R. § 3.321(b)(1) for the purpose of the Veteran's service-connected bilateral hearing loss and tinnitus conditions.  Accordingly, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Disability Rating - Hearing Loss

 The evaluation of service connected disabilities is based on the average impairment of earning capacity they produce as determined by considering current symptomatology in light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet App. 589 (1991).  In addition, the entire history of the Veteran's disability is also considered.  Consideration must be given to the ability of the Veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10 

If there is a question as to which of the two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is later made.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

 Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  38 C.F.R. § 4.85, DC 6100 (2016).  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id. 

Exceptional hearing impairment occurs when pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are 55 decibels or more, or when the pure tone threshold are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  In such cases, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear is to be evaluated separately.  38 C.F.R. § 4.86 (2016).

The Board acknowledges that, in Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in final audiological report.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet.  App. 49 (1990).

Merits

During the February 2009 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
30
LEFT
45
60
65
65
65

The puretone thresholds were 75decibals for the right ear and 18 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 100 in the left ear.

During the September 2012 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
75
70
70
LEFT
10
10
35
45
45

The puretone thresholds were 75 decibels for the right ear and 18 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 100 in the left ear.

During the December 2014 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
65
75
70
LEFT
10
10
30
40
40

The puretone thresholds were 84 decibels for the right ear and 33 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 100 in the left ear.

During the April 8, 2016 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
70
80
80
80
LEFT
10
20
40
45
45

The puretone thresholds were 90 decibels for the right ear and 40 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 84 in the left ear.

Period Prior to April 8, 2016 - Hearing Loss

Turning to the period prior to April 8, 2016, the Board notes that even the most severe puretone threshold results from December 2014 VA auditory examination do not warrant a compensable rating prior to April 8, 2016. Applying the mechanical application of 38 C.F.R. 4.85 for the results provided in December 2014,  turning first to the Veteran's right ear, the Board notes that the Puretone thresholds for this ear triggers the provisions of 38 C.F.R. § 4.86(b) exceptional patterns of hearing impairment.  As demarcated above when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Applying this provision, the Board notes that both Table VI and Table VIa allow for same Roman numeral designation, VIII.  As required in the second sentence of 4.86(b) this numeral is then elevated to the next higher Roman numeral, "Roman Numeral IX."  Now turning to the Veteran's left ear utilizing Table VI, hearing loss results are placed within the parameters of "Roman numeral I."  See 38 C.F.R. § 4.85, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination - Table VI. 

Second, utilizing Table VII, the Board has taken the results, for rating purposes results, from Table VI or Table VIa, "Roman numeral IX" for the right ear and "Roman Numeral I" for the left ear.  When placing these two results, "Roman numeral IX" and "Roman numeral I," within Table VII to determine the appropriate rating the results indicate that the Veteran's bilateral hearing disability falls within a noncompensable evaluation.  See 38 C.F.R. § 4.85 Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100) - Table VII. Thus, a compensable rating is not warranted for the period prior to April 8, 2016.

No Increase Exceeding the 10 Percent Rating Warranted from April 8, 2016

Turning to the period from April 8, 2016, the Board notes that the only auditory examination provided is the April 8, 2016 examination which was the basis for the Veteran's increased rating to 10 percent.  Applying the mechanical application of 38 C.F.R. 4.85 for the results provided in April 8, 2016 examination, beginning with the Veteran's right ear, the Board notes that the Puretone thresholds for this ear triggers the provisions of 38 C.F.R. § 4.86(b) exceptional patterns of hearing impairment.  As demarcated above when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Applying this provision, the Board notes that both Table VI and Table VIa allows for same Roman numeral designation, VIII.  As required in the second sentence of 4.86(b) this numeral is then elevated to the next higher Roman numeral, "Roman Numeral IX."  Now turning to the Veteran's left ear utilizing Table VI, hearing loss results are placed within the parameters of "Roman numeral II."  See 38 C.F.R. § 4.85, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination - Table VI. 

Second, utilizing Table VII, the Board has taken the results, for rating purposes results, from Table VI or Table VIa, "Roman numeral IX" for the right ear and "Roman Numeral II" for the left ear.  When placing these two results, "Roman numeral IX" and "Roman numeral II," within Table VII to determine the rating the results indicate that the Veteran's bilateral hearing disability falls within a 10 percent evaluation.  See 38 C.F.R. § 4.85 Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100) - Table VII. Thus, a rating greater than 10 percent is not warranted for the Veteran's bilateral hearing loss for the period beginning on April 8, 2016.


	(CONTINUED ON NEXT PAGE)

Extraschedular Ratings Considerations -Tinnitus and Hearing Loss.

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss and tinnitus during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the scheduler ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2017).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available scheduler ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a scheduler rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the scheduler rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the scheduler criteria inadequate.  The scheduler rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the scheduler rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing conversations in a crowded room, needing to regularly ask others to repeat themselves, an  inability to hear while lying on one side of his head, and annoyance and frustration because of loss of hearing, which in turn causes difficulties functioning in social environments.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The scheduler rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet.  App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and scheduler rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the scheduler rating criteria"). 

Insofar that the Veteran's argues that his hearing loss and tinnitus have caused or contributed to a sleep impairment and/or speech impairment, the Board notes that these disability are distinct from the Veteran's hearing loss and would require a separate analysis of service connection on a theory of secondary service connection outside of the scope of the current claims before the Board.  Furthermore, the Board notes that such claims (i.e. sleep apnea and speech impairment) have been made by the Veteran and are pending adjudication at the RO.  

Turning to the Veteran contention that his tinnitus precludes amplification in his one ear because hearing aids aggravate the tinnitus, the Board observes that the VA examiner noted in discussion of the Veteran's left ear that the Veteran has normal hearing through 1000 Hertz (Hz), sloping to a moderate hearing loss from 1500 Hz to 6000 Hz, and with the speech frequency range from approximately from 500 Hz to 4000 Hz, the Veteran should be able to hear his own voice accurately with his left ear.  See Doucette, supra.  Additionally, the Veteran's hearing loss disability rating is determined without the use of hearing aids so any contention that his tinnitus augments his hearing loss disability picture because he cannot wear a hearing aid without making his tinnitus worse has limited probative value.  See 38 C.F.R. 4.85(a) ([e]xaminations will be conducted without the use of hearing aids).


ORDER

Entitlement to a compensable rating prior to April 8, 2016 and a rating in excess of 10 percent thereafter for bilateral hearing loss, to include on an extraschedular basis, is denied. 

Entitlement to a rating in excess of 10 percent for tinnitus, to include on an extraschedular basis, is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

VA Examination - Noncompliance with Remand Directives

The April 2016 VA psychological examination provided in connection with the Veteran's claim for service connection for depression is inadequate.  The VA examiner, a psychologist, wrote that the Veteran has no current diagnosis of a seizure disability and no diagnosis of  depression.  However, the examiner also notes that the Veteran is on anti-depressant medication regime.  Furthermore, the Board notes that eight months prior to the psychologist evaluation of the Veteran's depression, a physician in August 2015 confirmed his diagnosis of epilepsy upon examination of the Veteran.  Considering these two inconsistencies, the Board finds that the examination and opinion provided by this examiner are inadequate and a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate). 

TDIU Intertwined

The development requested in connection with the foregoing claim could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

The Board is particular interested in any private medical treatment records on the matter of his psychological disability that may be in the Veteran's possession or identifiable by the Veteran.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development is accomplished, schedule the Veteran for a VA examination with an appropriate VA examiner.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

THE BOARD HAS FOUND THAT THE EVIDENCE ESTABLISHES THAT THE VETERAN HAS A SEIZURE DISABILITY AND A DIAGNOSIS OF DEPRESSION DURING THE APPEAL PERIOD.  

The sole issue for the VA examiner is an opinion on whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's depression was caused or aggravated by the Veteran's service connected seizure disability or is otherwise etiologically related to the Veteran's active service, and if not, why.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  The Veteran has raised the issue of TDIU; please take the appropriate steps to ensure development of this issue.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


